Case 3:20-cv-02131-GPC-JLB Document 7-19 Filed 04/01/21 PageID.214 Page 1 of 16




                          EXHIBIT 16
                                                                            SUPERCEDED
      Case 3:20-cv-02131-GPC-JLB Document 7-19 Filed 04/01/21 PageID.215 Page 2 of 16




NICK MACCHIONE, FACHE               HEALTH AND HUMAN SERVICES AGENCY                        WILMA J. WOOTEN, M.D.
    AGENCY DIRECTOR                                                                           PUBLIC HEALTH OFFICER
                                           PUBLIC HEALTH SERVICES
                                       3851 ROSECRANS STREET, MAIL STOP P-578
                                                SAN DIEGO, CA 92110-3134
                                            (619) 531-5800 • FAX (619) 542-4186



                             ORDER OF THE HEALTH OFFICER
                             AND EMERGENCY REGULATIONS
                                  (Effective May 1, 2020)

    Pursuant to California Health and Safety Code sections 101040, 120175, and 120175.5 (b) the
    Health Officer of the County of San Diego (Health Officer) ORDERS AS FOLLOWS:

    Effective 12:00 a.m. on Friday, May 1, 2020, and continuing until further notice, the following
    will be in effect for San Diego County (county):

     1. All persons are to remain in their homes or at their place of residence, except for employees
        or customers travelling to and from essential businesses or activities as defined in section 18a,
        below, or to participate in individual or family outdoor activity as allowed by this Order.

    2. All public or private "gatherings," as defined in section 19b below, are prohibited.

    3. All businesses not meeting the definition of essential business in section 19 are referred to in
       this Order as "non-essential businesses" and shall be and remain closed for the duration of this
       Order. All essential businesses must comply with the requirements of this Order.
       Notwithstanding the foregoing, a non-essential business may remain open if its employees and
       owners can provide its services from home, including by telecommuting, without direct
       contact with the public.

    4. All public or private schools, colleges, and universities shall not hold classes or other school
       activities where students gather on the school campus. Parents of minor children shall take
       steps to ensure said children are not participating in activities prohibited by this Order.

    5. Child daycare and childcare providers shall make best efforts to operate under the following
       conditions: i) childcare should be carried out in stable groups of 10 or fewer ("stable" means
       that the same 10 or fewer children are in the same group each day); ii) children should not
       change from one group to another; iii) if more than one group of children is cared for at one
       facility, each group should be in a separate room; iv) groups should not mix with each other;
       and v) childcare providers should remain solely with one group of children. Employees of such
       businesses, but not the children being cared for, shall wear face coverings as described in
       section 9. Child daycare and childcare providers shall establish health check and temperature

                                                                                  Exhibit 16, Page 116
                                                                   SUPERCEDED
 Case 3:20-cv-02131-GPC-JLB Document 7-19 Filed 04/01/21 PageID.216 Page 3 of 16


   screening requirements to ensure children and employees with a temperature of 100 degrees
   or above do not enter the facility.

6. "Non-essential personnel," as defined in section 19d below, are prohibited from entry into any
   hospital or long-term care facility. All essential personnel who are COVID-19 positive or
   show any potential signs or symptoms of COVID-19 are strictly prohibited from entry into
   hospitals or long-term care facilities. Notwithstanding the foregoing, individuals requiring
   medical care for COVID-19 or related conditions may be admitted to hospitals or other
   medical facilities if the hospital or medical facility is appropriate for treating COVID-19 and
   has adequate precautions in place to protect its patients, medical personnel and staff.

7. Hospitals and healthcare providers shall take measures to preserve and prioritize resources.
   Hospitals and healthcare providers may authorize and perform non-emergent or elective
   surgeries or procedures based on their determination of clinical need and supply capacity, and
   where consistent with State guidance.

8. Hospitals, healthcare providers, and commercial testing laboratories shall report all COVID-
   19 test results to the Public Health Officer immediately after such results are received.

9. All persons two year old or older who are present in the county shall have possession of a face
   covering described in California Department of Public Health Face Covering Guidance issued
   on April 1, 2020, (available at: https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Face-
   Coverings-Guidance.aspx ), when they leave their home or place of residence and shall wear
   the face covering whenever they are in a business or within six feet of another person who is
   not a member of their family or household. Persons with a medical or mental health condition,
   or developmental disability that prevents wearing a face covering shall be exempt from this
   requirement.

10. All essential businesses that allow members of the public to enter a facility must prepare and
    post a "Social Distancing and Sanitation Protocol" on the form attached to this Order (and
    available
    at:https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiology/covid
    19/SOCIAL DISTANCING AND SANITATION PROTOCOL 04022020 Vl.pdf ), oron
    a form required by another governmental entity requiring substantially similar information, for
    each of their facilities open to the public in the county. The Social Distancing and Sanitation
    Protocol must be posted at or near the entrance of the relevant facility, and shall be easily
    viewable by the public and employees. A copy of the Social Distancing and Sanitation
    Protocol must also be provided to each employee performing work at the facility. All essential
    businesses shall implement the Social Distancing and Sanitation Protocol and provide
    evidence of its implementation to any authority enforcing this Order upon demand. The Social
    Distancing and Sanitation Protocol must ensure all required measures are implemented and
    must identify and require measures necessary to implement social distancing are implemented
    at each facility that will ensure social distancing and sanitation at that particular facility. If the
    measures identified and implemented are not effective in maintaining proper social distancing
                                                Page 2 of7
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS

                                                                           Exhibit 16, Page 117
                                                                SUPERCEDED
 Case 3:20-cv-02131-GPC-JLB Document 7-19 Filed 04/01/21 PageID.217 Page 4 of 16


   and sanitation, the business shall promptly modify its Social Distancing and Sanitation
   Protocols to ensure proper social distancing and sanitation. Any business failing to
   successfully implement social distancing and sanitation shall be closed.

11. Effective 12:00 a.m. on Friday, May 8, 2020, each essential business shall require all
    employees to wear a face covering in compliance with section 9 above.

12. For Parks Only - Each public park and recreation area, shall operate in compliance with the
    Protocol                                       found                                        at
    https ://www .sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiology/covid 19
    /parks-beaches-social-distancing-protocol.pdf created and implemented by the operator of the
    park. The public shall not congregate or participate in active sport activities at a park with
    the exception of members of a single family or household if authorized pursuant to the
    Protocol applicable to the park. Any park at which the Protocol requirements cannot be
    effectively implemented shall close. Recreational boating shall be allowed provided all
    occupants of a boat are from the same household.

13. For Beaches Only - All parking lots at public beaches shall be closed. Beaches shall be used
    solely for walking, running, hiking, equestrian or bicycle riding (where allowed). The public
    shall not congregate or participate in active sport activities at said facilities. Swimming, body
    surfing, boogie boarding, surfing, kite surfing, paddle boarding, kayaking, snorkeling and
    scuba diving from the shore may be allowed in the ocean and bays connected thereto. Beaches
   where social distancing requirements cannot be effectively implemented shall close. All other
   restrictions applicable to beaches pursuant to other sections of this Order shall remain in effect.

14. To enhance recreational opportunities in the county, private and public golf courses may be
    open for limited use provided the owner or operator of the golf course has completed and
    fully implements a Golf Course Physical Distancing & Safety Plan for San Diego County
    and submitted a copy of the completed form to the Public Health Officer at least two days
    prior to opening. Golf courses shall conduct temperature screening of all employees and
    customers and anyone with a temperature of 100 degrees or higher shall not be permitted to
    enter the facility.

15. All essential businesses that remain in operation in accordance with the Order shall make every
    effort to use telecommuting for their workforces.

16. A strong recommendation is made that all persons who are 65 years old or older, have a chronic
    underlying condition, or have a compromised immune system self-quarantine themselves at
    home or other suitable location.

17. All persons arriving in the county from international locations identified on the Centers for
    Disease Control and Prevention (CDC) Warning Level 2 or 3 Travel Advisory (available at:
    https://wwwnc.cdc.gov/travel/notices) shall be subject to 14-day home or other suitable
    location quarantine and self-monitoring.

                                             Page 3 of7
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
                                                                        Exhibit 16, Page 118
                                                                 SUPERCEDED
 Case 3:20-cv-02131-GPC-JLB Document 7-19 Filed 04/01/21 PageID.218 Page 5 of 16


18.Persons who have been diagnosed with COVID-19, or who are likely to have COVID-19, shall
   comply with the Order of the Health Officer titled: "Isolation of All Persons with or Likely to
   have COVID-19", or as subsequently amended. Persons who have a close contact with a person
   who either has COVID-19, or is likely to have COVID-19, shall comply with the Order of the
   Health Officer titled: "Quarantine of Persons Exposed to COVID-19," or as subsequently
   amended.          Both orders        are    available at:        https://www.sandiegocounty.gov/
   content/sdc/hhsa/programs/phs/community epidemiology/dc/2019-nCoV/health-order.html.
   If a more specific isolation or quarantine order is issued to a person, that order shall be followed.

19. For purposes of this Order:
       a. "Essential business" is any business or activity (or a business/activity that
          employs/utilizes workers) designated by the State Public Health Officer as "Essential
          Critical Infrastructure Workers" set forth in: https://covid19.ca.gov/img/Essential
          CriticallnfrastructureWorkers.pdO as that list may be updated from time-to-time, and
          referenced in Executive Order N-33-20 issued by the Governor of the State of
          California. For the purposes of this Order, the following businesses in the Food and
          Agriculture Sector are considered "groceries" or "other retail that sells food and
          beverages": grocery stores, comer stores and convenience stores, liquor stores that sell
          food, farmer's markets, food banks, farm and produce stands, supermarkets, big box
          stores that sell groceries and essentials, or similar business that sell food so long as the
          store has a current permit related to the sale of food and/or beverages from the San
          Diego County Department of Environmental Health.
       b. "Gathering" is any event or convening that brings together more than one person in a
          single room or single indoor or outdoor space at the same time, including people in
          multiple vehicles in one location. A gathering does not include:
                   1. A gathering consisting only of members of a single family or household.
                  11. Operations at airports, public transportation or other spaces where persons in
                      transit are able to practice social distancing.
                 111. Operations at essential businesses as defined in section 18a above and where
                      the other requirements set forth in this Order are followed.
       c. "Long term care facility" is a facility serving adults that require assistance with
          activities of daily living, including a skilled nursing facility, and that is licensed by the
          California Department of Community Care and Licensing, or the California Department
          of Public Health.
       d. "Non-essential personnel" are employees, contractors, or members of the public who
          do not perform treatment, maintenance, support, or administrative tasks deemed
          essential to the healthcare mission of the long-term care facility or hospital. Non-
          essential personnel do not include first responders, nor State, federal, or local officials,
          investigators, or medical personnel carrying out lawful duties. Non-essential personnel
          do not include visitors to hospitals and long-term care facilities who are granted entry
          by the facility's director, or designee, because they are family or friends who are visiting
          a resident in an end of life or similar situation, are parents or guardians visiting a child
          who is a patient, or because of any other circumstances deemed appropriate by the
          facility director, or designee, and where appropriate precautions by the facility that
                                              Page 4 of7
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS

                                                                        Exhibit 16, Page 119
                                                                SUPERCEDED
 Case 3:20-cv-02131-GPC-JLB Document 7-19 Filed 04/01/21 PageID.219 Page 6 of 16


          follow federal, State, and local public health guidance regarding COVID-19 are
          followed.
       e. "Social distancing" is maintaining a six-foot separation from all persons except for
          household members, first responders and medical providers or employees conducting
          temperature screening.

20. This Order is issued as a result of the World Health Organization's declaration of a worldwide
    pandemic of COVID-19 disease, also known as "novel coronavirus."

21. This Order is issued based on scientific evidence regarding the most effective approaches to
    slow the transmission of communicable diseases generally and COVID-19 specifically, as well
    as best practices as currently known and available to protect vulnerable members of the public
    from avoidable risk of serious illness or death resulting from exposure to COVID-19. The age,
    condition, and health of a significant portion of the population of the county places it at risk
    for serious health complications, including death, from COVID-19. Although most individuals
    who contract COVID-19 do not become seriously ill, persons with mild symptoms and
    asymptomatic persons with COVID-19 may place other vulnerable members of the public-
    such as older adults, and those with underlying health conditions-at significant risk.

22. The actions required by this Order are necessary to reduce the number of individuals who will
    be exposed to COVID-19, and will thereby slow the spread of COVID-19 in the county. By
    reducing the spread of COVID-19, this Order will help preserve critical and limited healthcare
    capacity in the county and will save lives.

23. This Order is issued in accordance with, and incorporates by reference: a) the Declaration of
    Local Health Emergency issued by the Health Officer on February 14, 2020; b) the
    Proclamation of Local Emergency issued by the County Director of Emergency Services on
    February 14, 2020; c) the action of the County Board of Supervisors to ratify and continue
    both the local health emergency and local emergency on February 19, 2020; d) the
    Proclamation of a State of Emergency issued by the Governor of the State of California on
    March 4, 2020; e) Executive Order N-25-20 issued by the Governor of the State of California
    on March 12, 2020 which orders that "All residents are to heed any orders and guidance of
    state and local health officials, including but not limited to the imposition of social distancing
    measures, to control COVID-19"; f) Proclamation 9984 regarding COVID-19 issued by the
    President of the United States on March 11, 2020; g) Executive Order N-33-20 issued by the
    Governor of the State of California on March 19, 2020; h) the "Interim Additional Guidance
    for Infection Prevention and Control for Patients with Suspected or Confirmed COVID-19 in
    Nursing Homes" issued by the CDC; and i) COVID-19 guidance issued by the California
    Department of Public Health on including, but not limited to the Face Coverings Guidance
    issued on April 1, 2020.

24. This Order is issued to prevent circumstances often present in gatherings that may exacerbate
    the spread of COVID-19, such as: 1) the increased likelihood that gatherings will attract people
    from a broad geographic area; 2) the prolonged time period in which large numbers of people
    are in close proximity; 3) the difficulty in tracing exposure when large numbers of people
                                            Page 5 of7
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
                                                                        Exhibit 16, Page 120
                                                                SUPERCEDED
 Case 3:20-cv-02131-GPC-JLB Document 7-19 Filed 04/01/21 PageID.220 Page 7 of 16


   attend a single event or are at a single location; and 4) the inability to ensure that such persons
   follow adequate hygienic practices.

25. This Order is issued to provide additional protections from the spread of COVID-19 to the
    public who are taking advantage of opportunities for recreational activities, employees of
    essential businesses and their customers/clients by increasing facial covering requirements and
    health checks and temperature screening.

26. This Order comes after the release of substantial guidance from the Health Officer, the
    California Department of Public Health, the CDC, and other public health officials throughout
    the United States and around the world.

27.Pursuant to Health and Safety Code section 120175.5 (b) all governmental entities in the
   county shall take necessary measures within the governmental entity's control to ensure
   compliance with this Order and to disseminate this Order to venues or locations within the
   entity's jurisdiction where gatherings may occur.

28. Violation of this Order is subject to fine, imprisonment, or both. (California Health and Safety
    Code section 120295.)

29. To the extent necessary, this Order may be enforced by the Sheriff or chiefs of police pursuant
    to Government Code sections 26602 and 41601 and Health and Safety Code section 101029.

30. Once this Order takes effect it shall supersede the Amended Order of the Health Officer and
    Emergency Regulations dated April 24, 2020.

IS SO ORDERED:

Date April 30, 2020
                                                  Wilma J ooten, M.D.,
                                                  Public Health Officer
                                                  County of San Diego


                                EMERGENCY REGULATIONS

As Director of Emergency Services for the County of San Diego, I am authorized to promulgate
regulations for the protection of life and property pursuant to Government Code Section 8634
and San Diego County Code section 31.103. The following shall be in effect for the duration of
the Health Officer Order issued above which is incorporated in its entirety by reference:

       The Health Officer Order shall be promulgated as a regulation for the protection of life
       and property.

                                            Page 6 of7
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS

                                                                        Exhibit 16, Page 121
                                                              SUPERCEDED
 Case 3:20-cv-02131-GPC-JLB Document 7-19 Filed 04/01/21 PageID.221 Page 8 of 16


Any person who violates or who refuses or willfully neglects to obey this regulation is subject to
fine, imprisonment, or both. (Government Code section 8665.)

Date: April 30, 2020
                                                 Helen Ro bins-Meyer
                                                 Chief Administrative Of 1
                                                 Director of Emergency Services




                                           Page 7 of7
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
                                                                     Exhibit 16, Page 122
                                                                             SUPERCEDED
    Case 3:20-cv-02131-GPC-JLB Document 7-19 Filed 04/01/21 PageID.222 Page 9 of 16




                                                    •          .


NICK MACCHIONE, FACHE               HEALTH AND HUMAN SERVICES AGENCY                       WILMA J. WOOTEN, M.D.
    AGENCY DIRECTOR                                                                          PUBLIC HEALTH OFFICER
                                             PUBLIC HEALTH SERVICES
                                       3851 ROSECRANS STREET, MAIL STOP P-578
                                                SAN DIEGO, CA 92110-3134
                                            (619) 531-5800 • FAX (619) 542-4186




               GOLF COURSE PHYSICAL DISTANCING & SAFETY PLAN
                           FOR SAN DIEGO COUNTY

    Golf Course Name:


    Facility Address:


        OAn measures of the San Diego County's Social Distancing and Sanitation Protocol must be
         in place.

        D This checklist represents additional requirements for golf courses to be operational in San
             Diego County. Post a copy of this Golf Course Physical Distancing & Safety Plan for San
             Diego County at each entrance to the pro shop, clubhouse and other relevant buildings.


    Measures to Protect Golf Course Staff and Golfers:

        D Staff members are instructed to welcome and greet everyone from a distance of six feet.
             There will be no physical touching permitted with any guest or fellow staff member and
             all must maintain six-feet distancing.

        D Staff must be trained in regards to protocols established by the Centers for Disease Control
             and Prevention (CDC) and health experts. All employees must be provided the
             requirements of How to Protect Yourself and Others
             https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention-H. pdf.

        D All employees must follow County of San Diego and their city's requirements for face
             coverings and other personal protective equipment.

        D Staff has to be trained to recognize the Symptoms of Coronavirus (COVID-19) and know
             how to act responsibly if they detect or exhibit symptoms according to the CDC
             https://www.cdc.gov/coronavirus/2019-ncov/downloads/COVID 19-symptoms.pdf.



                                                                                  Exhibit 16, Page 123
                                                               SUPERCEDED
Case 3:20-cv-02131-GPC-JLB Document 7-19 Filed 04/01/21 PageID.223 Page 10 of 16




 Measures to Protect Golf Course Staff and Golfers Continued:

   D Staff must check the temperature of each guest upon entry to the facility.
 Measures to Protect Golfer Health Off the Course:

   D If a golfer is sick or are feeling sick, they will not come to the golf course.
   D Encourage all golfers to wash their hands before coming to the course.
   D Hand sanitizer shall be available throughout the golf course facilities.
   D Credit card or charge account payments only, no cash payments will be accepted at the
       counter. Guests will not need to sign credit card receipts.

   D All golfers shall walk the golf course.
   D Golf cart usage is prohibited.
   D Golfer will handle and care for their own bags and equipment. Staff will not be allowed to
       handle.

   D All pull carts will be washed and pre-sanitized before each use.

   D Rental clubs and rental equipment will not be available.
   D All golf instruction and clinics are temporarily suspended.
   D Tee time intervals will be monitored to regulate the number of players on the course at one
       time and to ensure social distancing.

   D Players may not arrive on the tee box until the previous group has left the teeing ground.
 Measures for Grab and Go Food Service at Golf Courses:

   0Food and beverage areas may only remain open for grab-and-go service or delivery.

   D Food and beverage service will require credit card or charge account payments only, no
       cash payments will be accepted at the counter. Guests will not need to sign credit card
       receipts.



                                 Page 2 of 5
    GOLF COURSE PHYSICAL DISTANCING & SAFETY PLAN FOR SAN DIEGO COUNTY

                                                                     Exhibit 16, Page 124
                                                                SUPERCEDED
Case 3:20-cv-02131-GPC-JLB Document 7-19 Filed 04/01/21 PageID.224 Page 11 of 16




Measures for Grab and Go Food Service at Golf Courses Continued:

   D To assist with physical distancing, lines must be installed with six-foot markers for guests
       to maintain safe social distances.

   D Orders are prepared for pick up and must be taken for on-course eating only.
       Water dispensers are temporarily closed.

   D No seating is available in food and beverage areas.
   D Food and beverage staff should wash their hands and change gloves at least every 60
       minutes, or as needed if contaminated.


Measures to Protect Golfers around Clubhouse Areas:

   D Limit the number of customers in the pro shop at any one time which allows for customers
       and employees to easily maintain at least six-feet distance from one another at all times.

   D Where appropriate, prop open doors to the pro shop, restrooms, and food and beverage
       areas.

   D Limit the number of golfers in the restrooms and locker rooms to allow for users to easily
       maintain at least a six-feet distance from one another at all times.

   D To assist with physical distancing, lines must be installed with six-foot markers for guests
       to maintain safe social distances.

   OAn employees must be instructed to maintain at least a six-Set distance from golfers and
     from other employees.


Measures to Protect Golfer Health in Practice Areas:

   D All purchases of range balls must be made with credit card or a non-cash form of payment.
   D All cups will be placed so that the ball can be retrieved without touching anything but the
       ball.

   D Bag stands, furniture and equipment must be removed from the driving range.
   D Driving ranges must space stalls appropriately to maintain safe social distancing.
   ow  ash range balls after they are collected; before they are returned to circulation. Golfers
      may only use their own golf balls on putting greens.


                                 Page 3 of 5
    GOLF COURSE PHYSICAL DISTANCING & SAFETY PLAN FOR SAN DIEGO COUNTY
                                                                        Exhibit 16, Page 125
                                                              SUPERCEDED
Case 3:20-cv-02131-GPC-JLB Document 7-19 Filed 04/01/21 PageID.225 Page 12 of 16




 Measures to Protect Golfer Health on the Course

   D Maximum of four players per tee time.
   D Pull carts will be pre-positioned to maintain safe social distancing.
   D Golfers are prohibited from touching flagsticks.
   D All cups will be placed so that the ball can be retrieved without touching anything but the
       ball.

   D Remove rakes from all bunkers.
   D Remove golf ball washers.
   D Remove any water dispensers that require contact.
   D Trash cans should be touchless. Remove lids if present.
   D Course restrooms can remain open provided they are cleaned frequently and follow
       protocols established by the CDC and health experts.

   D Course staff will monitor golfer compliance of this safety plan while they are on the
       property.


 Measures to Protect Golfers and Staff after Completion of Play

   D Park pull carts in designated areas to maintain proper social distancing.
   D Guests are asked to dispose of their own trash into garbage cans.
   D Guests are encouraged to wash their hands immediately after play.
   D Social or group gatherings are not permitted.
   D Physical distancing will be enforced by staff.




                                 Page 4 of 5
    GOLF COURSE PHYSICAL DISTANCING & SAFETY PLAN FOR SAN DIEGO COUNTY
                                                                     Exhibit 16, Page 126
                                                                 SUPERCEDED
Case 3:20-cv-02131-GPC-JLB Document 7-19 Filed 04/01/21 PageID.226 Page 13 of 16



 Measures to Increase Sanitization

   D Disinfecting sprays or wipes that are effective against COVID-19 are available to sanitize
        pull carts and frequently touched surfaces.

   D Employee(s) are cleaning and sanitizing rental pull carts, after completion of each
        use.

   D Hand sanitizer, soap and water, or effective disinfectant is available to golfers at or near
        each entrance of the facility, pro shop and restrooms.

   D Staff must disinfect all high-contact surfaces frequently.
   D Optional- Describe other measures:




Please contact the following person with any questions or comments about this Plan:

Name:                                             Phone Number:



The following measures shall be implemented to protect employees and golfers from
transmission of coronavirus at golf courses.




Dated   - -- -
                                                  Golf Course Manager




                                 Page 5 of 5
    GOLF COURSE PHYSICAL DISTANCING & SAFETY PLAN FOR SAN DIEGO COUNTY
                                                                     Exhibit 16, Page 127
                                                                             SUPERCEDED
  Case 3:20-cv-02131-GPC-JLB Document 7-19 Filed 04/01/21 PageID.227 Page 14 of 16

    SOCIAL DISTANCING AND SANITATION PROTOCOL - PARKS & BEACHES

Park/Beach Name:

Park/Beach Address:

Park/Beach must implement all mandatory measures listed below and optional measures listed below, as
necessary to maintain social distancing and proper sanitation in the Park/Beach.


A. Signage (Mandatory):

  D    Signage at each public entrance to the Park/Beach shall inform the public not to enter the facility if they have
       a cough or fever; maintain a minimum of six-foot distance from one another (other than family/household
       members).

  D    A copy of this Protocol shall be posted at each public entrance to the Park/Beach.

B. Measures To Protect Employee Health (Mandatory):

  D    All employees shall complete a health screening prior to each shift and shall not be allowed to work if employee
       is exhibiting symptoms of C0VID-19.

  D    All employees shall wear face coverings when within six-feet of another employee or member of the public.

  D    Break rooms, bathrooms and other common areas shall be disinfected at: least every two hours, or as needed
       based upon use,on the following schedule:

          D    Breakrooms:




         D     Bathrooms:




         D     Other: ~ - - - - - - - - - -


  Ooisinfectant and related supplies are available to all employees at the following location(s):




  D    Hand sanitizer effective against C0VID-19 is available to all employees at the following location(s):




                                                        Page 1 of 3                                       REV 04/24/2020
                                                                                      Exhibit 16, Page      128
                                                                                                   County of San Diego
                                                                              SUPERCEDED
  Case 3:20-cv-02131-GPC-JLB Document 7-19 Filed 04/01/21 PageID.228 Page 15 of 16

    SOCIAL DISTANCING AND SANITATION PROTOCOL - PARKS & BEACHES
B. Measures To Protect Employee Health (Mandatory) Continued:

  D     Soap and water are available to all employees at the following location(s):
                                                                                 -------------.




  D     Copies of the Protocol have been distributed to all employees.

C. Measures To Prevent Crowds From Gathering (Check all that apply to the Park/Beach):

  D            number of employees shall be present or available as needed when Park/Beach is open to the
          public and assigned to monitor compliance with this Protocol. {Mandatory for at least 1 employee)
  D    Parking limitation - reduce number of available spaces by 50% {Mandatory)

  D     Limit number of persons in Park/Beach at one time to -           . (Optional)

  □ Reservation system - require members of the public using Park/Beach to have reservation and limit
        number or reservation available daily to          . (Optional)

  □ Limit access to seniors (60 years old or older) from the hours of -            to -       on the following
        days ____ .{Optional)

  D     Other Measures - Described below: (Optional)




D. Measures To Keep People At Least Six Feet Apart (Check all that apply to the facility):

  □     Placing signs throughout the Park/Beach advising all members of the public (except members of single family/
        household) to remain at least six-feet apart. {Mandatory)
  D     Placing tape or markings at least six feet apart in any area where members of public may form a line.
        (Mandatory)

  D     Directional trails/paths - signs require public to travel on the following trails/paths in one direction.(Optional)

  D     Walker/Runner separation - the following trails/paths shall be used by walkers from
        runners from       to          {Optional)
                                                                                                        to              and by


  D     Other Measures - Described below: (Optional)




                                                         Page 2 of 3                                          REV 04/24/2020
                                                                                                             County of San Diego
                                                                                          Exhibit 16, Page 129
                                                                             SUPERCEDED
  Case 3:20-cv-02131-GPC-JLB Document 7-19 Filed 04/01/21 PageID.229 Page 16 of 16

    SOCIAL DISTANCING AND SANITATION PROTOCOL - PARKS & BEACHES
E. Measures To Prevent Unnecessary Contact (Check all that apply to the facility):

  D     All playgrounds with play equipment shall be closed. (Mandatory)

  D     All indoor recreational areas shall be closed. (Mandatory)

  □ All active sports areas, such as tennis and basketball courts, shall be limited to use by members of a single
        family/household. (Mandatory)

  D     Park/Beach employees shall verify family/household status prior to granting access to active sport area.

   Public Restrooms {Mandatory):

  D     Are monitored and shall be cleaned and disinfected every two hours or as needed depending on use
   OR

  D     Areclosed



   Other Measures - Described below: (Optional)




*Any additional measures not included here should be listed on separate pages, which the business should attach to this
document.

You may contact the following person with any questions or comments about this protocol:

Name:                                                Phone Number:




Date of Form Completed:




                                                        Page 3 of 3                                      REV 04/24/2020

                                                                                      Exhibit 16, Page 130
                                                                                                        County of San Diego
